DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noel Gordanier on 8/18/2021.

The application is amended as follows:

2.	(Currently Amended) A computer-implemented method comprising: 	transmitting, by one or more servers, an audio content item that is presented to a user of a personal digital assistant through a speaker; 	receiving, from the personal digital assistant, digital information that includes spoken information that was submitted through the personal digital assistant by the user and converted into the digital information, at least in part, by an audio codec of the personal digital assistant, wherein the received digital information includes data specifying a comment by the user and data specifying one or more other digital assistants of one or more other users with which the audio content item and the comment by the user is to be shared; 	annotating, by the one or more servers, the audio content item with an annotation including at least some of the digital information and data specifying that the user is the source of the annotation;  	embedding, by the one or more servers and in the audio content item, a republish control that initiates retransmission of the audio content item to one or more additional users in response a given personal digital assistant of a given user among the one or more other users with which the audio content item is to be shared as specified by the digital information, wherein the audio content item transmitted to the given personal digital assistant of the given user among the one or more other users includes the annotation, and the republish control that retransmits the audio content item to one or more additional personal digital assistants of one or more additional users in response to user activation of the republish control, wherein the audio content item that includes the annotation and the embedded republish control causes [[a]] the given personal digital assistant of [[a]] the given user of the one or more other users to (i) present the audio content item using a speaker included in the given personal digital assistant, and (ii) present at least some of the spoken information that was submitted through the personal digital assistant by the user, that was converted into the digital information including data specifying the comment by the user, and that was included in the annotation, as text on a display that is in wireless communication with the given personal digital assistant.

3.	(Cancelled)

(Currently Amended) The method of claim 2, wherein transmitting the audio content item that includes the annotation and the embedded republish control to the given personal digital assistant of the given user of the one or more other users comprises transmitting a text annotation with the audio content item.

9.	(Currently Amended) A system, comprising: 	one or more servers; and 	a memory device connected to the one or more servers, the memory device storing instructions that, when executed by the one or more servers, cause the one or more servers to perform operations including: 		transmitting, by one or more servers, an audio content item that is presented to a one or more other digital assistants of one or more other users with which the audio content item and the comment by the user is to be shared; 		annotating, by the one or more servers, the audio content item with an annotation including at least some of the digital information and data specifying that the user is the source of the annotation; 		embedding, by the one or more servers and in the audio content item, a republish control that initiates retransmission of the audio content item to one or more additional users in response to user activation of the republish control; and 		transmitting, by the one or more servers, the audio content item that includes the annotation and the embedded republish control to a given personal digital assistant of a given user among the one or more other users with which the audio content item is to be shared as specified by the digital information, wherein the audio content item transmitted to the given personal digital assistant of the given user among the one or more other users includes the annotation, and the republish control that retransmits the audio content item to one or more additional personal digital assistants of one or more additional users in response to user activation of the republish control, wherein the audio content item that includes the annotation and the embedded republish control causes [[a]] the given personal digital assistant of [[a]] the given user of the one or more other users to (i) present the audio content item using a speaker included in the given personal digital assistant, and (ii) present at least some of the spoken information that was submitted through the personal digital assistant by the user, that was converted into the digital information including data specifying the comment by the user, and that was included in the annotation, as text on a display that is in wireless communication with the given personal digital assistant.

10.	(Cancelled) 

11.	(Currently Amended) The system of claim 9, wherein transmitting the audio content item that includes the annotation and the embedded republish control to the given personal digital assistant of the given user of the one or more other users comprises transmitting a text annotation with the audio content item.


16.	(Currently Amended) A non-transitory computer readable medium storing instructions that when executed by one or more data processing devices cause the one or more data processing devices to perform operations comprising:
	transmitting, by one or more servers, an audio content item that is presented to a user of a personal digital assistant through a speaker; 	receiving, from the personal digital assistant, digital information that includes spoken information that was submitted through the personal digital assistant by the user and converted into the digital information, at least in part, by an audio codec of the personal digital assistant, wherein the received digital information includes data specifying a comment by the user and data specifying one or more other digital assistants of one or more other users with which the audio content item and the comment by the user is to be shared; 	annotating, by the one or more servers, the audio content item with an annotation including at least some of the digital information and data specifying that the user is the source of the annotation;  	embedding, by the one or more servers and in the audio content item, a republish control that initiates retransmission of the audio content item to one or more additional users in response to user activation of the republish control; and 	transmitting, by the one or more servers, the audio content item that includes the annotation and the embedded republish control to a given personal digital assistant of a given user among the one or more other users with which the audio content item is to be shared as specified by the digital information, wherein the audio content item transmitted to the given personal digital assistant of the given user among the one or more other users includes the annotation, and the republish control that retransmits the audio content item to one or more additional personal digital assistants of one or more additional users in response to user activation of the republish control, wherein the audio content item that includes the annotation and the embedded republish control causes [[a]] the given personal digital assistant of [[a]] the given user of the one or more other users to (i) present the audio content item using a speaker included in the given personal digital assistant, and (ii) present at least some of the spoken information that was submitted through the personal digital assistant by the user, that was converted into the digital information including data specifying the comment by the user, and that was included in the annotation, as text on a display that is in wireless communication with the given personal digital assistant.

17.	(Cancelled) 

18.	(Currently Amended) The computer readable medium of claim 16, wherein transmitting the audio content item that includes the annotation and the embedded republish control to the given personal digital assistant of the given user of the one or more other users comprises transmitting a text annotation with the audio content item.


Allowable Subject Matter

Claims 2, 4-9, 12-16, and 18-21 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

With regard to prior art:

Guido et al (US 2011/0066636) is considered the closest prior art. Guido generally teaches a manner for a user to access content and attach comments, including audio comments, to the content. Further the user can then share the content with the attached comments with other contacts of the user. Walikis et al (US 2009/0047000) generally teaches an audio content file with a republish control which allows users to further share the audio content. Robinson et al (US 2009/0249244) teaches translated audio input into text. Agarwal et al (US 2005/0266835) teaches sharing content with other users mobile devices by using their phone numbers.  Lang (US 2013/0254340) teaches receiving audio content with metadata and parsing the metadata to send information to a separate device other than the one which is playing the audio content. Barton et al (US 2002/0072982) teaches providing an audio file such as a song and including an audio annotation. While each limitation can be found in the prior art the examiner finds that the combination of elements would not be obvious. As a result such rejections have been withdrawn

With regard to 35 USC 101:

The claims include appending annotations to audio content and displaying the annotations on a device separate from the device that is playing the audio content. Further, the audio content item includes an embedded republish control for sharing the content with other users. The process thus includes a combination of additional elements that provide a practical application as they go beyond generally implementing an abstract idea on a generic computer and go beyond general linking to a computing environment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688